Judgment, Supreme Court, Bronx County (Ivan Warner, J.), rendered March 20, 1990, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 8 years to life, unanimously modified to reduce the sentence imposed to a term of 5 years to life imprisonment, and otherwise affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s depraved indifference in recklessly causing the victim’s death by loading a revolver with one bullet as a part of a kind of "Russian Roulette” game and thereafter pulling the trigger twice and shooting him in the head, was proven beyond a reasonable doubt. As defendant’s recklessness was not in issue, his possible intoxication before, and remorse after, the shooting were irrelevant (see, People v Register, 60 NY2d 270, 280; People v Roe, 74 NY2d 20, 27). Under the circumstances, we find the sentence imposed to be excessive, as indicated. Concur—Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ. [As amended by unpublished order entered March 23, 1993.]